This file has file name chg10b.70; made from htm11k.htm with 10Q_part.htm added ***** Table 1 -The Testfile Company Table 2 - PART I. - FINANCIAL INFORMATION UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: September 30, 1999 Commission File Number: 0-0000 The Testfile Company (Exact name of registrant as specified in its charter.) Anytown, U.S.A. State or other jurisdiction of incorporation or organization) 00-0000000 (I.R.S. Employer Identification No.) 10 Main Street, Anytown, U.S.A. (Address of principal executive offices) 00000 (Zip Code) (000) 000-0000 (Registrant's telephone number, including area code:) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No[ ] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date: Common Stock, $1 Par Value - 3,146,000 shares as of November 10, 1999. PART I. - FINANCIAL INFORMATION THE TESTFILE COMPANY STATEMENTS OF LOSS AND ACCUMULATED DEFICIT FOR THE THREE MONTHS AND NINE MONTHS ENDED SEPTEMBER 30, 1 (Unaudited) (Amounts in thousands, except per share data) Three months ended September 30 Nine months ended September 30 1999 1998 1999 1998 Net Sales $877 $973 $3,215 $3,159 Costs of Goods Sold 935 1,025 3,013 2,900 Gross Profit (Loss) 58 52 202 59 Selling, general and administrative expenses 233 238 669 694 Operating Loss (291) (290) (467) (435) Interest Expense 45 39 143 117 Other Expense 1 1 1 1 Net Loss (337) (330) (611) (553) Accumulated Deficit - Beginning of Period (4,448) (3,505) (4,174) (3,282) Accumulated Deficit - End of Period (4,785) (3,835) (4,785) (3,835) Loss per share $(.11) $(.15) $(.22) $(.28) See Accompanying Notes to Financial Statements
